Citation Nr: 1526384	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered by Fairbanks Memorial Hospital and Golden Heart Emergency Physicians on December 6, 2011.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from January 1990 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and February 2012 decisions by the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.  The appeal was certified to the Board by the Network Payment Center in Vancouver, Washington.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On December 6, 2011, the Veteran presented to the emergency department at Fairbanks Memorial Hospital with a chief complaint that her entire body was tingling.  The Veteran was discharged without workup with diagnoses of paresthesias and peripheral neuropathy.  VA subsequently disapproved claims for payment or reimbursement for the services rendered by Fairbanks Memorial Hospital and Golden Heart Emergency Physicians on that date.  The Veteran disagreed and perfected this appeal.  

The Veteran contends that she meets the criteria for reimbursement under 38 U.S.C.A. § 1725 (West 2014).  In a statement submitted with her Form 9, she reported that VA paid for emergency room visits in October 2011 and February 2012 and that the symptoms and outcome were the same for the emergency room visit on December 6, 2011.   

On review, the claims folder does not contain any documentation pertaining to the emergency room visits in October 2011 and February 2012.  Given the Veteran's contentions and pursuant to the duty to assist, efforts should be made to obtain these records and any documentation relating to VA payment or reimbursement for treatment on those dates.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA network payment center and request copies of all documentation, to include any medical records, claims for reimbursement, and decisions on such claims, for medical treatment received at Fairbanks Memorial Hospital on October 26, 2011 and February 4, 2012.  If an authorization is needed to obtain any medical records, it should be requested from the Veteran.  

2.  Thereafter, readjudicate the claim for payment or reimbursement of unauthorized medical expenses for services rendered by Fairbanks Memorial Hospital and Golden Heart Emergency Physicians on December 6, 2011.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




